United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2941
                                   ___________

Candida Rosa Euceda,                    *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
      v.                                * Order of the Immigration
                                        * and Naturalization Service.
Immigration and Naturalization          *      [UNPUBLISHED]
Service; U.S. Department of Justice,    *
                                        *
             Respondents.               *
                                   ___________

                          Submitted: July 5, 2000
                              Filed: July 11, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Candida Rosa Euceda, a Honduran citizen, petitions for review of a final order
of the Board of Immigration Appeals (BIA) dismissing as untimely her appeal from the
Immigration Judge’s (IJ) denial of her applications for asylum and withholding of
deportation. For reversal she addresses only the merits of the IJ’s decision. For the
reasons discussed below, we deny the petition for review.

      The record reveals that the IJ issued an oral decision on April 3, 1997, after a
hearing, and that on May 8 the BIA received Euceda’s Form EOIR-26 Notice of
Appeal, three days after the filing deadline had passed. We conclude the BIA properly
dismissed the appeal as untimely. See Atiqullah v. INS, 39 F.3d 896, 898 (8th Cir.
1994) (per curiam) (absent unique circumstances, time limit for filing notice of appeal
with BIA is mandatory and confers on BIA jurisdiction to hear appeal);
8 C.F.R. § 3.38(b), (c) (2000) (notice of appeal from IJ’s decision (Form EOIR-26)
shall be filed directly with BIA within 30 calendar days after stating of IJ’s oral
decision; if final date for filing falls on Saturday, Sunday, or legal holiday, appeal time
extends to next business day; date of filing is date BIA receives notice). We may not
review the merits of Euceda’s claims because they were not presented to the BIA. See
Margalli-Olvera v. INS, 43 F.3d 345, 350 (8th Cir. 1994).

      Accordingly, we deny the petition for review.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-